ICJ_071_ContinentalShelf-InterpretationRevision_TUN_LBY_1985-12-10_JUD_01_ME_04_FR.txt. 247

OPINION INDIVIDUELLE DE MME BASTID

I

1. La déclaration d’irrecevabilité de la demande présentée par la Répu-
blique tunisienne en vertu de l’article 61 du Statut de la Cour et tendant
à la revision de l'arrêt rendu par la Cour le 24 février 1982 doit être ap-
prouvée.

Cette décision s’appuie sur de longues considérations (par. 28 et suiv.).
Par ailleurs, sur la demande subsidiaire en interprétation, la Cour a ren-
voyé sur certains points à argumentation concernant la revision (par. 29
et suiv., 41, 45, 50 et 56). Certaines observations s'imposent tant en ce qui
concerne les conclusions de la Cour sur lirrecevabilité de la demande en
revision mais aussi sur le rejet de la demande subsidiaire en interprétation,
que le rejet de la demande en correction d’erreur matérielle.

2. Les circonstances dans lesquelles la Cour peut être amenée suivant le
Statut à reconsidérer la chose jugée se distinguent clairement entre revision
et interprétation. Les demandes en interprétation ont, depuis la création de
la Cour, donné lieu à une pratique qui permet de discerner les conditions et
les conséquences sur le texte à interpréter. Par contre, jusqu’à la requête
du 27 juillet 1984, aucune demande en revision n’a été présentée. On ne sait
pas si cette action contre la chose jugée a été envisagée dans certaines
circonstances, et pour quels motifs éventuels elle n’a pas été menée à
terme.

Le Statut de la Cour, tout en posant des conditions de recevabilité de la
demande, ne contient rien sur les effets d’une demande jugée recevable.
Que signifierait la reprise au fond de l'affaire et dans quelle mesure l’en-
semble de laffaire serait-il réexaminé ? La notion même de revision
mériterait, dans cette hypothèse, d’être considérée à la lumière de la pra-
tique éventuelle des juridictions internationales et de la pratique, parfois
contradictoire, des diverses juridictions internes. La question ne se pose-
rait qu’une fois l’arrêt de recevabilité acquis.

Eu égard à la difficulté des problèmes qui viennent d’être évoqués, on
conçoit que les conditions de recevabilité soient très importantes et méri-
tent une considération particulière. Les termes du Règlement du 14 avril
1978 marquent les exigences procédurales répondant aux conditions dont
les termes sont énoncés à l’article 61 du Statut et existaient déjà dans le
Statut de la Cour permanente.

3. Etant donné la gravité d’une demande en revision quant à l’impor-

59
248 DEMANDE EN REVISION (OP. IND. BASTID)

tance de ses conséquences, eu égard aux précautions de la justice inter-
nationale touchant la situation des parties en tant qu’Etats souverains,
il paraît indispensable de s'assurer, dès la requête, que chacune de ces
conditions se trouvent satisfaites. Le défaut de l’une d’entre elles rend la
requête irrecevable, quelle que puisse être l’appréciation portée sur les
autres.

La rigueur de l'appréciation de la recevabilité est indispensable, sinon on
risquerait que, sous le prétexte de la requête en revision, la Cour soit
appelée à se prononcer en fait sur ce que seraient les considérations dans
l'instance au fond et les modifications que l’on envisagerait à cette occa-
sion dans la chose jugée.

4. Dans la présente affaire l’importance du précédent apparaît, moins
dans le rejet final sur la recevabilité, que dans le soin donné à l’accumu-
lation des divers motifs de rejet des exigences prévues à l’article 61, et
que dans le lien avec la demande subsidiaire en interprétation. On peut
craindre que dans l’avenir les demandes en revision ne se multiplient,
seules ou en liaison avec les demandes en interprétation, et fournissent
l’occasion de commentaires détaillés, éventuellement compliqués par les
changements intervenus dans la composition de la Cour appelée à se pro-
noncer sur la revision.

5. Cela dit, on peut relever ce qui était décisif eu égard aux termes du
Statut et du Règlement. Les conclusions de la Tunisie du 14 juin 1985
mentionnent «un fait nouveau présentant les caractères qui donnent
ouverture à la revision aux termes de l’article 61 du Statut de la Cour ». Le
fait nouveau (texte de la résolution du conseil des ministres libyen en date
du 28 mars 1968) est énoncé dans la requête, paragraphe 50. Au para-
graphe 51 la requête déclare qu’il était de nature à exercer une influence
décisive sur la décision de la Cour. Chacun de ces paragraphes contient sur
ces points un commentaire complexe. Mais le texte de la résolution du
conseil des ministres libyen, mentionné au paragraphe 50, n’est par lui-
même l’objet d’aucun éclaircissement.

Les dispositions de l’article 99, paragraphe 1, du Règlement méritent
d’être examinées avec soin pour déterminer si la requête est conforme aux
exigences requises. Le rapport de l’expert indépendant désigné par la
Tunisie n’est pas présenté comme un fait nouveau, quels que soient les
arguments que l’on prétend en tirer. Si on parvient à la conclusion que la
demande en revision n’invoque pas directement de fait nouveau clairement
pertinent comme tel, point n’est besoin d’ailer plus loin et la requête doit
être rejetée. Toutes autres considérations conduiraient à un examen au
fond de la demande en revision.

6. Sans s’attacher au libellé même des termes de la résolution du conseil
des ministres, le véritable « fait nouveau » invoqué par la Tunisie se trouve
dans l’annexe II à la requête sous le titre « Description de la concession
n° 137 telle que définie par la résolution du conseil des ministres du
28 mars 1968 ». Cette description n’a pas été contestée par la Libye.

60
249 DEMANDE EN REVISION (OP. IND. BASTID)

Les Parties ont longuement débattu la question de savoir si la Libye
aurait dû fournir spontanément cette description à la Tunisie, ou si la
Tunisie pouvait se la procurer sans difficulté. Il est sans utilité d'examiner
le détail de cette controverse, qui se rattacherait à une autre condition
requise par l’article 61. Il est en effet certain que la Tunisie pouvait avoir
une idée d’ensemble de la concession libyenne, même si la plupart des
coordonnées n’ont été portées à sa connaissance qu’au moment où elle a
disposé du mémoire de l’expert désigné par elle. Par contre, pour ce qui
concerne le tracé intéressant la partie occidentale de la concession, on doit
constater que le document présenté comme un « fait nouveau » ne révèle
pas de fait de nature à exercer une influence décisive. En effet, suivant ce
document, la concession est définie « à partir de l’intersection de 12° 00’ de
longitude et de 33° 55’ de latitude » et aboutit à « 33° 10’ de latitude [et]
11° 35’ de longitude », « de là vers le nord-est en ligne droite jusqu’au point
d’origine ». Or dans l’arrêt de 1982, reproduisant le mémoire libyen
(par. 36), il est dit (par. 117) qu’en 1968

«la Libye a accordé une concession (n° 137) «a l’est d’une ligne
sud-sud-ouest entre 33° 55’ N 12° E et un point en mer se trouvant à
une distance d’environ un mille marin de la côte », dont l’angle par
rapport au méridien de Ras Ajdir était de 26°, et les limites occiden-
tales des concessions libyennes ultérieures se sont appuyées sur cette
même ligne qui, d’après les explications données par la Libye, « sui-
vait la direction des concessions tunisiennes ».

Sans doute, le point en mer n'est-il pas accompagné de coordonnées,
mais l’apport du document nouveau se limite en fait à cet élément et, dans
ces conditions, il est très contestable que sa connaissance soit susceptible
d'exercer une influence décisive, au sens de l’article 61 du Statut.

Si, dans le texte du mémoire libyen reproduit par la Cour, le rapport avec
la concession tunisienne était présenté de façon erronée, cela résultait de
l’absence d’un tracé précis de celle-ci. Sans doute les coordonnées de la
ligne en escalier avaient-elles été indiquées (voir mémoire tunisien,
annexe |; réplique tunisienne, annexe 4; décret du le? janvier 1953,
document déposé avec la réplique tunisienne le 15 juillet 1981, tableau
visé à l’article 37 ; cf. pièce n° 9 fournie à audience du 13 juin 1985). Mais
ce n’est que dans les planches établies en 1984 par l’expert tunisien que la
position respective des concessions a pu être plus clairement observée.
Pour le reste, la description de la concession n° 137 ne constituait pas un.
fait de nature à justifier la recevabilité de la demande en revision.

Il paraît donc que le rejet de la recevabilité de la demande en revision
pouvait se fonder légitimement sur l’absence de fait nouveau, sans exa-
miner les autres éléments stipulés par l’article 61 du Statut de la Cour aux
fins de recevabilité de la demande en revision.

61
250 DEMANDE EN REVISION (OP. IND. BASTID)
Il

7. Quant à la demande subsidiaire en interprétation, l’arrêt s’est pro-
noncé sur la position libyenne tendant à se prévaloir d’une exception
d’incompétence tirée de l’article 3 du compromis. Celui-ci prévoit la
faculté des deux Parties de revenir ensemble devant la Cour et de lui
demander « tous éclaircissements ou explications facilitant la tâche des
deux délégations pour parvenir à la ligne séparant les deux zones », les
Parties s’engageant à se conformer à l’arrêt de la Cour et à « ses explica-
tions et éclaircissements ». Le rôle dévolu à la Cour est très particulier ; on
tient compte du fait que sa mission est de définir des « principes et règles
du droit international » puis de clarifier la méthode pratique pour l’ap-
plication de ces principes et de ces règles (compromis, art. 1). Les termes
utilisés par l’article 3 du compromis n’ont pas une portée juridique définie,
mais il est évident qu’il s'agissait pratiquement d’une aide appropriée aux
difficultés de mise en œuvre, eu égard au rôle très particulier dévolu à la
Cour.

Par contre c’est «en cas de contestation sur le sens et la portée de
l'arrêt » que la Cour peut être appelée à l’interpréter conformément à
l’article 60 du Statut et aux articles 98 et suivants du Règlement. Un arrêt
doit intervenir en conclusion de cette procédure.

La recevabilité de la demande présentée par la République tunisienne en
vertu de l’article 60 du Statut de la Cour aux fins d’interprétation doit être
acceptée en tant qu’elle concerne le premier secteur. Il en est de même des
conclusions de la Cour touchant au fond le sens de l'interprétation. Tou-
tefois ses motifs de rejet ne peuvent s’appuyer sur un lien avec la demande
en revision (par. 29), et l'interprétation « à titre subsidiaire » ne peut être
comprise conformément aux paragraphes 32 à 39 du présent arrêt.

8. Le problème d'interprétation doit être directement examiné sur la
demande précise portant sur les termes d’une partie du dispositif de l'arrêt
de 1982, paragraphe 133 C 2:

«un angle de 26° environ à l’est du méridien, correspondant à
l'angle de la limite nord-ouest des concessions pétrolières libyennes
nes NC 76, 137, NC 41 et NC 53, laquelle est alignée sur la limite
sud-est du permis tunisien dit « Permis complémentaire offshore du
golfe de Gabés » (21 octobre 1966) ».

Cela fait suite aux indications qui concernent la ligne de délimitation,
ligne droite passant par deux points définis.
Dans la requête, la Tunisie demande à

« obtenir des précisions, notamment en ce qui concerne la hiérarchie à

établir entre les critères, retenus par la Cour, compte tenu de l’im-
possibilité d'appliquer simultanément ces critères pour déterminer le

62
251 DEMANDE EN REVISION (OP. IND. BASTID)

point de départ de la ligne de délimitation, ainsi que l’angle formé par
cette ligne et le méridien » (par. 55).

La requête tunisienne cherche à concilier le tracé d’une ligne et sa
référence à l'alignement entre les concessions libyennes et tunisiennes. Elle
finit par une interprétation qui constitue, en fait, un texte nouveau énoncé
dans ses conclusions du 14 juin 1985, et qui ne serait logique que dans des
conclusions de revision au fond.

Le problème limité à l'interprétation conduit à rechercher ce que peut
signifier la référence à la limite nord-ouest des concessions libyennes,
« laquelle est alignée sur la limite sud-est du permis tunisien », et quelle est
la logique de cette rédaction dans le dispositif de l’arrêt de 1982.

9. Les rédacteurs de l’arrêt entendaient vraisemblablement par « ali-
gnée » ce dont en fait ils avaient connaissance, c’est-à-dire « alignée
approximativement » sur la limite sud-est du permis tunisien et la limite
nord-ouest des concessions libyennes.

Le tracé des limites des concessions, tel que les motifs de l’arrêt de 1982
lesquissent, n’indique pas un « alignement » au sens propre du terme,
c'est-à-dire une « identité de ligne ». Cependant, la Cour a jugé sans doute
utile de se référer dans le paragraphe 133 C 2 à la pratique effective des
Etats parties en matière de concession. En effet, dans le paragraphe 133 A
et B elle n’y fait référence (par. 133 B 4) qu'en liaison avec d’autres
éléments (ligne perpendiculaire à la côte et limite maritime de facto). On
comprend que dans la méthode pratique pour appliquer les principes et
règles du droit international susmentionnés, dans la situation précise de
Pespéce, la Cour, s'agissant du premier secteur, après avoir déterminé la
ligne de délimitation, ait cru nécessaire de mentionner, sans autre préci-
sion, le rapport existant entre les concessions libyennes et le permis tuni-
sien.

Ces dernières lignes dans le dispositif doivent nécessairement retenir
l'attention des Parties. Elles mentionnent expressément les concessions
pétrolières dont la Cour a marqué la « grande importance » (par. 118). Le
dispositif reprend expressément celles qui ont été mentionnées dans l’arrêt
(par. 117).

Or c’est l’angle de 26° « environ » qui est rattaché à l’angle de la limite
nord-ouest des concessions libyennes, laquelle est alignée sur la limite
sud-est du permis tunisien. Le dispositif reprend les termes du para-
graphe 121 avec la réserve « d’après les éléments dont la Cour dispose cet
angle paraît être de 26° ; il appartiendra cependant aux experts des Parties
de le calculer exactement ».

Il paraît clair que la Cour était justifiée à rappeler dans le dispositif la
considération qui dominait son raisonnement sans prétendre introduire
une hiérarchie de critères. Sous couleur d’interprétation, ne pouvait être
changé le dispositif concernant le point de départ de la ligne de délimi-
tation.

63
252 DÉMANDE EN REVISION (OP. IND. BASTID)

INT

10. La recevabilité de la demande présentée par la République tuni-
sienne en vertu de l’article 60 du Statut de la Cour aux fins d'interprétation,
en tant qu’elle concerne le « point le plus occidental du golfe de Gabès »,
doit être acceptée sans réserve.

Au titre d'interprétation de l’arrêt du 24 février 1982 on doit admettre la
portée donnée au paragraphe 124 à la mention « environ 34° 10’ 30” N »
ainsi que le rôle reconnu aux experts des Parties. On doit admettre en outre
que la conclusion de la République tunisienne tendant à fixer à la latitude
de 34° 05’ 20” N (Carthage) le point le plus occidental du golfe de Gabés
ne peut être retenue. La conclusion formulée à l’audience par la Répu-
blique tunisienne, selon laquelle il y aurait lieu pour la Cour d’ordonner
une expertise en vue de déterminer les coordonnées exactes de ce point,
doit étre rejetée. Cependant, il aurait été 4 mon avis utile de préciser la por-
tée juridique de la formule « ligne de rivage (laisse de basse mer) » qui est
dans l’arrêt de 1982 au paragraphe 124 et dans le dispositif au para-
graphe 133 C 2. Une définition de cette expression aurait dû se trouver
dans la description de la tache des experts des Parties. Le paragraphe 63 du
présent arrét aurait donc pu étre rédigé comme suit :

« En résumé, la tâche des experts des Parties est, pour ce qui
concerne la détermination de la latitude à laquelle l’azimut de la ligne
de délimitation doit changer, la suivante. Cette latitude est, comme le
précise l’arrêt de 1982, celle du point le plus occidental de la ligne de
rivage (laisse de basse mer) du golfe de Gabès. Cependant, il faut
garder présent à l'esprit d’une part que c’est de la définition pratique
de la latitude en question, assortie il est vrai du mot « environ », que
procède l'effet attribué aux îles Kerkennah au paragraphe 133 C 3 de
l'arrêt ; et d’autre part que la laisse de basse mer doit être normale-
ment entendue comme la ligne de marée basse « longeant la côte, telle
qu’elle est indiquée sur les cartes marines à grande échelle reconnues
officiellement par l'Etat riverain » (convention sur la mer territoriale
et la zone contigué du 29 avril 1958, art. 3 ; convention de Montego
Bay, art. 5). A l’aide des cartes qu’ils jugeront approprié d'employer,
les experts devront donc s’efforcer de localiser, sur la laisse de basse
mer, le point le plus occidental du golfe de Gabès. »

11. Sous réserve des observations ci-dessus concernant la méthode sui-
vie dans l’examen par la Cour de la requête de la République tunisienne, et,
bien que regrettant que le dispositif, après avoir déclaré recevable la
demande en interprétation relative au premier secteur, renvoie, en son
alinéa B 2, « à titre d'interprétation », aux paragraphes 32 à 39 du présent
arrêt, je me rallie aux conclusions de la Cour.

(Signé) Suzanne BASTID.

64
